FILED
                           NOT FOR PUBLICATION                              MAR 19 2013

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50142

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00075-PA-1

  and
                                                 MEMORANDUM *
FEDERAL INSURANCE COMPANY,

              Movant - Appellee,

  v.

GERSON S. HORN,

              Movant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                     Argued and Submitted February 13, 2013
                              Pasadena, California




        *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
                                                                                   page 2

Before:      KOZINSKI, Chief Judge, SILVERMAN, Circuit Judge, and
             RAKOFF, Senior District Judge.**


      Appellant Gerson S. Horn’s claims of error all depend on his assertion that

the bond money belonged to him. The district court found that it belonged to

Horn’s client, David Hamedany: “[T]he $89,530.34 posted for [Hamedany’s]

bond . . . is directly traceable to the liquidation of his 401(k) account . . . .” We

review this finding for clear error, Momot v. Mastro, 652 F.3d 982, 986 (9th Cir.

2011), and find none.

      The magistrate judge ordered Hamedany’s bond to be “collateralized by the

proceeds in defendant’s 401(k) account.” The order specified that “[t]he equity in

the account shall be liquidated. The proceeds of the account shall be withdrawn

and posted as cash collateral with the Clerk, unless . . . defendant and the United

States submit a joint stipulation that the proceeds of the account may remain in the

account subject to the right of the government to withdraw them.” The record

indicates the order was complied with. The money from Hamedany’s 401(k) went

into a client trust account managed by Horn, and Horn wrote a check for the bond,

drawn on that trust account. The bond order didn’t mention the possibility that




       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
                                                                                  page 3

Horn would post the bond on behalf of his client. Nor do the Central District of

California’s Local Rules permit an attorney “appearing in the case” to post bond

for his client. C.D. Cal. R. 65-9. This all supports the district court’s finding that

the bond money came from Hamedany, not Horn.

         For his part, Horn points to an “Affidavit by Owner of Cash Security,”

where he asserted that the bond money “is owned by me.” But the government

denies that it had a chance to see and contest the affidavit, and the district court

noted that the affidavit “does not appear on the Court’s docket.” Further, the

affidavit indicated that the money came from Horn’s “client trust acc[oun]t.”

         The district court made its factual finding after considering Horn’s affidavit,

alongside the other evidence in the record. We see no error, clear or otherwise.

Because the money didn’t belong to Horn, we don’t reach the rest of his claims of

error.


         AFFIRMED.